Order filed January 24, 2017




                                         In The

                             Fourteenth Court of Appeals
                                       NO. 14-16-00189-CV

             TECLOGISTICS, INC. AND JOSEPHINE TREURNIE, Appellant

                                                  V.

                           DRESSER-RAND GROUP, INC., Appellee


                            On Appeal from the 270th District Court
                                    Harris County, Texas
                              Trial Court Cause No. 2012-62247

                                             ORDER

      The clerk’s record was filed July 7, 2016. Our review has determined that a relevant item
has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain TecLogistics, Inc.’s Motion for Judgment Notwithstanding the Verdict filed on
December 31, 2015.

      The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before February 2, 2017, containing TecLogistics, Inc.’s Motion for Judgment Notwithstanding
the Verdict filed on December 31, 2015. If the omitted item is not part of the case file, the
district clerk is directed to file a supplemental clerk’s record containing a certified statement
that the omitted item is not a part of the case file.

                                  PER CURIAM